Case 18-55697-lrc       Doc 241   Filed 12/20/19 Entered 12/20/19 19:22:28          Desc Main
                                  Document      Page 1 of 7



             UNITED STATES BANKRUPTCY COURT DISTRICT
         NORTHERN DISTRICT OF GEORGIA ATLANTA DIVISION




CASSANDRA JOHNSON- LANDRY                                 BRC- 18-55697-LRC
PLAINTIFF


       Vs.                                               CIVIL ACTION FILE

                                                          No: 1:18-CV-5095-SCJ


DEUTSCHE BANK NATIONAL
TRUST


        MOTION FOR DELAY REGARDING LEGAL PROCEEDINGS



Plaintiff currently submits required medical documentation by her Board Certified Medical
Professional/Treatment Provider regarding current health status. Plaintiff is requesting
postponement of legal proceeding as outlined in submitted documentation (EXHIBIT A).




Resp    fully Submitt

By:
   Cassandra John n Landry, Pro Se
   P.O. Box 1275
   Grayson, Georgia 30017
    678.860.3621
Case 18-55697-lrc     Doc 241Filed 12/20/19 Entered 12/20/19 19:22:28    Desc Main
                             Document      Page 2 of 7
                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                                   Case No.:



                                                   Chapter:

          Debtor(s)

     Miyui                  62k              M9d,1 , 69ici               Cod,:tit, 7
                        IW                      7(-0C/d4-/-4Y etgiAd--         ax6
  )..01t._)
                                                  1,    Pi&      /
        L3d,,dihd
  420z49-1)474, mofird                               aullachitJ /71,c&(4,44,Q
                         /I
  t-Z9olkzori &7d/-) 01/                                        ,z760 coied
   azwir4J
                      _Le                g
   1035,
                       9),01                             221'". 67j49"
                                                         WOO/Li-re *44            1
                                                &#/fis.,
               Q7)ri




                                Signature:



                                Printed Name:      Oh-444GLA)40)
                                                         15      /
                                Address:

                                                                  g79
                                Phone:                         Pi) 347
Case 18-55697-lrc   Doc 241   Filed 12/20/19 Entered 12/20/19 19:22:28   Desc Main
                              Document      Page 3 of 7




                          EXHIBIT A
         Case 18-55697-lrc   Doc 241    Filed 12/20/19 Entered 12/20/19 19:22:28         Desc Main
                                        Document      Page 4 of 7




               IT IS ORDERED as set forth below:



               Date: November 26, 2019

                                                                                    Lisa Ritchey Craig
                                                                              U.S. Bankruptcy Court Judge




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

             IN THE MATTER OF:                              CASE NUMBER

             CASSANDRA JOHNSON LANDRY,               :      18-55697-LRC

                                                            IN PROCEEDINGS UNDER
                                                            CHAPTER 7 OF THE
                   DEBTOR.                                  BANKRUPTCY CODE

                                                    ORDER

                   Before the Court is a Motion for Delay Regarding Legal Proceedings (Doc. 230)

             and a Submission of Medical Documentation Veri.biing Re-Hospitalization and Motion for

             Rescheduled Court Date: Objections (Doc. 232) (collectively referred to as the "Motions")

             filed by Cassandra Johnson-Landry ("Debtor"). Through the Motions, it appears that

             Debtor requests a continuance of a hearing on the Chapter 7 Trustee's Objection to

             Debtor's Exemption (Doc. 153), which is currently scheduled for December 5, 2019, due to




022101                                       43108022123013
Case 18-55697-lrc   Doc 241     Filed 12/20/19 Entered 12/20/19 19:22:28        Desc Main
                                Document      Page 5 of 7




    medical reasons. For good cause shown,

          IT IS ORDERED that the Request is GRANTED;

          IT IS FURTHER ORDERED that the hearing on the Trustee's Objection to

    Exemptions (Doc. 153), is rescheduled to January 9, 2020, at 10:15 a.m. in Courtroom

    1204, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303;

          IT IS FURTHER ORDERED that, if Debtor seeks a further continuance of that

    hearing, Debtor shall notify the Court and the Chapter 7 Trustee on or before January 3,

    2020, and shall provide updated documentation including, but not limited to, an affidavit

    from a healthcare provider regarding her need for a further continuance.

          The Clerk shall serve a copy of this Order and Notice on the Chapter 7 Trustee,

    counsel for the Chapter 7 Trustee, and Debtor.

                                    END OF DOCUMENT




                                                2




  43108022123013
          Case 18-55697-lrc               Doc 241         Filed 12/20/19 Entered 12/20/19 19:22:28   Desc Main
12/18/2019                                                Document Appointment
                                                                        Page 6   of 7
                                                                               Center


:1Tfr:.KAISER PERMANENTE.



                 Office visit with Flavio D Manela

                 Thu, Jan 9, 2020 10:30 AM


                      Flavio D Manela
                      GASTROENTEROLOGY
                      Gwinnett Gastroenterology Procedure Suite
                      3650 Steve Reynolds Blvd
                      Duluth, GA 30096
                      404-365-0966



    Appointment details




https://healthy.kaiserpermanente.org/georgia/secure/appointments                                                 1/1
         Case 18-55697-lrc       Doc 241      Filed 12/20/19 Entered 12/20/19 19:22:28            Desc Main
                                              Document      Page 7 of 7


                               UNI1ED STA.' E,S BANKRUPTCY COURT

                                 NORTHERN DISTRICT OF GEORGIA

                                           ATLANTA DIVISION


IN RE:                                             Case No:       ir -5-             92     Le(
                                                   Chapter



              Debtor(s)

                                           CERTIFICATE OF SERVICE



  1, the undersigned, hereby certify under penalty of perjury that I am, and -at all times hereinafter
mentioned, was more tha 18 ear of age, and that on th       day of            2O     I served a copy of
                                               ,
         afro()                                                           ia-CCV
which was filed in this ban        matte(on thtay         of4/044..2         20/f




Mode of service (check one):                                          0    HAND DELIVERED

Nam an. Address of each party served (If necessary, you may attach a list.):
                              04d/C07        2r45-7 LtiteiWO                 CY1-'          VeltiCkAb   dei4     Z-

         G(,0             i/A/S                        4/ Ca/0 d CIL Qi°                    44/i• 6401
                                                                                                   ,,d(r
I CERTIFY UNDER P NAL Y OF PERJURY THAT THE FOREGOING IS TRUE AND CORRE

Dated:                                              Signature:

                                                    Printed   Name:        eltiArldie/- )1

                                                    Address:     p, &d 122r                         s    I       7i
                                                                 gt.           lieleZi 0.1/       2iC1 614,541Cd-
                                                                                                          (3/)

                                                    Phone:

 (Generic Certificate of Service— Revised 4/13).
